7. Future of the Africa/EU strategic partnership on the eve of 3rd Africa/EU summit (
- Before the vote on paragraph 8:
(DE) Mr President, this is only about the correct name, about what is being referred to. It should say in the text: Extractive Industries Transparency Initiative. That was what was wrong in the text.
(DE) Mr President, could you tell us the name of the person in the secretariat who is responsible for the seating plan and whether he or she happens to be in the Chamber?
I am informed that the seating is done by the political groups in the plenary.